       Case 1:20-cv-00153-RB-KK Document 40 Filed 04/19/21 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


JOHN M. McDOWELL, JR.,

               Plaintiff,

v.                                                            No. 1:20-cv-00153 RB/KK

RIO RANCHO POLICE DEPARTMENT,
CITY OF RIO RANCHO
and RICHARD ROMERO,

               Defendants.

                            MEMORANDUM OPINION AND ORDER

       In 2013, Plaintiff John M. McDowell was arrested, charged, and convicted for the murder

of James Chavez. In 2018, however, the New Mexico Supreme Court vacated the conviction and

remanded the case for a new trial. Ultimately, the second trial led to McDowell’s acquittal.

McDowell now brings multiple claims against the Rio Rancho Police Department and officer

Richard Romero (collectively, “Rio Rancho”) for damages. He alleges that Rio Rancho violated

his constitutional rights and committed several state torts against him during his arrest and initial

conviction. McDowell pleads the following causes of action: false arrest and false imprisonment

(Claim IV); malicious prosecution (Claim V); battery (Claim VI); assault (Claim VII); intentional

infliction of emotional distress (Claim IX); defamation and defamation per se (Claim X); and

prima facie tort (Claim XI). After the filing of the complaint, Rio Rancho removed the lawsuit to

this Court and now moves for partial summary judgment on McDowell’s state tort claims. For the

reasons outlined in this Opinion, the court will grant summary judgment on these claims.




                                                 1
        Case 1:20-cv-00153-RB-KK Document 40 Filed 04/19/21 Page 2 of 12




   I.   Legal Standard

        “Summary judgment is proper if, viewing the evidence in the light most favorable to the

non-moving party, there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Halley v. Huckaby, 902 F.3d 1136, 1143 (10th Cir. 2018), cert.

denied, 139 S. Ct. 1347 (2019) (citing McCoy v. Meyers, 887 F.3d 1034, 1044 (10th Cir. 2018)).

A fact is “material” if it could influence the determination of the suit. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). A dispute over a material fact is “genuine” if a reasonable trier of

fact could return a verdict for either party. Id. “The movant bears the initial burden of ‘show[ing]

that there is an absence of evidence to support the nonmoving party’s case.’” Tanner v. San Juan

Cty. Sheriff’s Off., 864 F. Supp. 2d 1090, 1106 (D.N.M. 2012) (quoting Bacchus Indus., Inc. v.

Arvin Indus., Inc., 939 F.2d 887, 891 (10th Cir. 1991)) (citing Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986)). “Once the movant meets this burden, rule 56 requires the non-moving party to

designate specific facts showing that there is a genuine issue for trial.” Id. (citing Celotex, 477 U.S.

at 324; Anderson, 477 U.S. at 256). A party cannot “avoid summary judgment by repeating

conclusory opinions, allegations unsupported by specific facts, or speculation.” Id. at 1107

(quotation and citation omitted). Instead, the non-moving party must come forward with

“sufficient evidence on which the factfinder could reasonably find” in their favor. Id. (citations

omitted). Evidence that is “merely colorable,” Anderson, 477 U.S. at 249, or consists only of

“[u]nsubstantiated allegations[,]” McCoy, 887 F.3d at 1044, is insufficient.

  II.   Statement of Facts

        McDowell was arrested on January 15, 2013, for the 2011 homicide of James Chavez.

(Doc. 27-1.) After he was indicted by a grand jury (Doc. 27-2), and arraigned (Doc. 27-3),

McDowell was tried on various charges. The jury found him guilty of first-degree murder and

tampering with evidence (Docs. 27-4; 27-5); McDowell was subsequently sentenced to life in
                                                   2
           Case 1:20-cv-00153-RB-KK Document 40 Filed 04/19/21 Page 3 of 12




prison on December 18, 2014 (Doc. 27-5). However, on January 4, 2018, the New Mexico

Supreme Court vacated his conviction and remanded the case for a new trial. 1 (Doc. 27-6.) A

mandate was issued on January 25, 2018. (Doc. 27-7.) Following the new trial, the jury acquitted 2

McDowell in November 2019. See New Mexico v. McDowell, D-1329-CR-201300021, Jury

Verdict (Not Guilty) (13th Jud. Dist. N.M. Nov. 27, 2019). On January 21, 2020, McDowell filed

the present suit in the Thirteenth Judicial District for the State of New Mexico (Doc. 1-A), and on

February 21, 2020, Rio Rancho removed the case to this court (Doc. 1). Rio Rancho now moves

for partial summary judgment on McDowell’s state tort claims. (Doc. 27.)

    III.   Analysis

              A. The statute of limitations has run on Claims IV, VI, VII, and X.

           McDowell brings state tort claims for false arrest and false imprisonment (Claim IV);

battery (Claim VI); assault (Claim VII); and defamation and defamation per se (Claim X)

(collectively, “the Claims”). (Doc. 25 (2d Am. Compl.).) The parties agree that the Claims are

governed by the New Mexico Tort Claims Act (“TCA”) and that the TCA’s two-year statute of

limitations applies. (See Docs. 27 at 6; 30 at 6.) See also N.M. Stat. Ann. § 41-4-15(a). However,

the parties disagree as to when each claim’s statute of limitations accrued. (See Docs. 30 at 6; 27

at 5.) Rio Rancho contends that the Claims are barred under § 41-4-15(a). 3 (See Doc. 27 at 5–6.)

Because the TCA provides for a two-year statute of limitations from the “date of occurrence,” Rio

Rancho maintains that McDowell’s clock began when the alleged wrongdoings took place. (Doc.



1
 Plaintiff did not become aware of the New Mexico Supreme Court’s decision until after January 25, 2018.
(Doc. 30-2.)

2
    McDowell remained in custody until November 15, 2019. (Doc. 30-3.)
3
 Section 41-4-15(a) provides: “[a]ctions against a governmental entity or a public employee for torts shall be forever
barred, unless such action is commenced within two years after the date of occurrence resulting in loss, injury or
death . . . .”

                                                          3
       Case 1:20-cv-00153-RB-KK Document 40 Filed 04/19/21 Page 4 of 12




27 at 5–8.) McDowell does not specifically address the accrual date for these causes of action.

Instead, he amorphously argues that “the statute of limitations should run from the date . . . of his

release from incarceration on November 15, 2019.” (Doc. 30 at 9.)

       The Court could dispose of the Claims for reasons other than substance. Primarily, the

Claims could be dismissed because McDowell cites no authority to support his positions. “A

litigant who fails to press a point by supporting it with pertinent authority, or by showing why it

is sound despite a lack of supporting authority . . . forfeits the point.” In re Marsden, 99 F. App’x

862, 865 (10th Cir. 2004) (discussing Pelfresne v. Vill. of Williams Bay, 917 F.2d 1017, 1023 (7th

Cir. 1990)). Though the Court sympathizes with McDowell’s appeal to fairness (Doc. 30 at 4, 7,

9), it is not enough. McDowell fails to support his position.

       The Court could also dispose of the Claims because McDowell misstates applicable law.

“State law ordinarily governs the application of equitable tolling in a federal civil-rights action.”

Harrison v. United States, 438 F. App’x 665, 668 (10th Cir. 2011) (citing Roberts v. Barreras,

484 F.3d 1236, 1240 (10th Cir. 2007)). “Under New Mexico law, ‘equitable tolling typically

applies in cases where a litigant was prevented from filing suit because of an extraordinary event

beyond his or her control.’” Id. (quoting Roberts, 484 F.3d at 1241). As McDowell’s

“imprisonment and lack of legal expertise are not extraordinary circumstances that would have

prevented him from discovering his alleged injury through the exercise of reasonable diligence[,]”

see id., there is no merit to arguing incarceration as a reason for delaying the commencement of

the statute of limitations. (See Doc. 30 at 7, 9.) Even though the above justifications are enough,

the Court will detail substantive reasons, other than insufficient briefing, for granting summary

judgment on claims IV, VI, VII, and X.




                                                 4
        Case 1:20-cv-00153-RB-KK Document 40 Filed 04/19/21 Page 5 of 12




               1. False Arrest and False imprisonment

        No New Mexico court has addressed the issue of when the statute of limitations begins to

run on the claims of false arrest and false imprisonment. See Gose v. Bd. of Cty. Comm’rs of Cty.

of McKinley, 727 F. Supp. 2d 1256, 1263 (D.N.M. 2010). Because of this, the Court must

determine how the Supreme Court of New Mexico would decide this issue. See Erie R.R. Co. v.

Tompkins, 304 U.S. 64 (1938). To make this determination, others have looked to the Restatement

(Second) of Torts (“Restatement”) because it is often utilized by New Mexico courts. See Schmitz

v. Smentowski, 785 P.2d 726, 736 (N.M. 1990) (The Supreme Court of New Mexico has “been

very willing to adopt the view of the Restatement of Torts to assist [in] development of new tort

areas.”).

        As to false imprisonment, the Restatement says that “the statute [of limitations] begins to

run only when the imprisonment ends, since the period of imprisonment is treated as a unit.”

Restatement (Second) of Torts § 899 cmt. C; see also Wallace v. Kato, 549 U.S. 384, 389 (2007)

(stating that the statute of limitations for false imprisonment begins to run when the false

imprisonment ends). As to false arrest, the Restatement treats it as “the same tort or as a subset of

the tort of false imprisonment.” Gose, 727 F. Supp. 2d at 1264 (citing Restatement (Second) of

Torts § 654); see also Santillo v. N.M. Dep’t of Pub. Safety, 173 P.3d 6, 10 (N.M. Ct. App. 2007)

(stating that committing a false arrest is one way to commit a false imprisonment); Wallace, 549

U.S. at 388 (in discussing the two common law torts, the Supreme Court found that “[f]alse arrest

and false imprisonment overlap; the former is a species of the latter”); DAN B. DOBBS, THE LAW

OF   TORTS § 36 (1st ed. 2000) (“False arrest is a term that describes the setting for false

imprisonment when it is committed by an officer or by one who claims the power to make an

arrest.”). Because New Mexico courts have been “very willing to adopt the view of the



                                                 5
       Case 1:20-cv-00153-RB-KK Document 40 Filed 04/19/21 Page 6 of 12




Restatement of Torts,” Schmitz, 785 P.2d at 736, this Court finds that the New Mexico Supreme

Court would accept the above-mentioned conclusions. The Gose Court, considering the above,

found that the statute of limitations for false arrest and false imprisonment begins to run when

imprisonment ends. This Court agrees.

        In this case, McDowell was arrested on January 15, 2013 (Doc. 27-1), and he was

arraigned on February 4, 2013 (Doc. 27-3). As courts have held that imprisonment ends when

the individual is held pursuant to legal processes, McDowell’s false imprisonment ended when he

was arraigned. See Wallace, 549 U.S. at 389 (“Reflective of the fact that false imprisonment

consists of detention without legal process, false imprisonment ends once the victim becomes held

pursuant to such process—when, for example, he is bound over by a magistrate or arraigned on

charges.”) (citations omitted). Consequently, the statute of limitations began to run on McDowell’s

false arrest/false imprisonment claim on February 4, 2013, and the two-year limitations period

expired on February 4, 2015. Because McDowell filed suit on January 21, 2020 (Doc. 1-A), his

cause of action is barred by the two-year statute of limitations in the TCA. McDowell’s cause of

action for false arrest and false imprisonment is dismissed.

               2. Battery and Assault

       McDowell’s causes of action for battery and assault are also time-barred because they

accrued at the time of his arrest on January 15, 2013. (See Doc. 27-1.) Section 41-4-15(a) provides

that the statute of limitations begins to run on the date of the occurrence. Because McDowell states

that the alleged assault and battery took place on January 13, 2013 (2d Am. Compl. ¶¶ 102, 110),

and he filed his current suit on January 21, 2020 (Doc. 1-A), these causes of action are barred by

the two-year statute of limitations in the TCA. See Ramirez v. New Mexico, No. CV 14-448




                                                 6
         Case 1:20-cv-00153-RB-KK Document 40 Filed 04/19/21 Page 7 of 12




GBW/KBM, 2015 WL 13659472, at *3 (D.N.M. Aug. 26, 2015) (stating that battery accrues at

the time of Plaintiff’s arrest). McDowell’s causes of action for battery and assault are dismissed.

                  3. Defamation and Defamation Per Se

         McDowell offers no indication as to when the alleged defamatory acts took place. In the

Second Amended Complaint, McDowell only states that “Defendants . . . published and publicly

disseminated misinformation about the Plaintiff which were false statements purporting to be fact.”

(2d Am. Compl. ¶ 129.) He further stated “Defendants . . . communicated . . . information to third

parties and those false statements were published not only to third parties, but to local media outlets

that thereafter broadcasted that misinformation to the public.” (Id. ¶ 130.) These vague allegations

do not assist the Court in determining when the statute of limitations accrued, and it is McDowell’s

job to show that a genuine issue remains for trial. See Been v. N.M. Dep’t of Info. Tech., 815 F.

Supp. 2d 1222, 1234–35 (D.N.M. 2011) (“[T]he nonmoving party is required to ‘go beyond the

pleadings and, by affidavits or depositions, answers to interrogatories, and admissions on file,

designate specific facts showing there is a genuine issue for trial.’”) (quoting Kaus v. Standard

Ins. Co., 985 F. Supp. 1277, 1281 (D. Kan. 1997), aff’d, 162 F.3d 1173 (10th Cir. 1998)). “There

is no issue for trial unless there is sufficient evidence favoring the nonmoving party for a jury to

return a verdict for that party.” Id. (citing Anderson, 477 U.S. at 248.) Because McDowell has not

offered sufficient evidence to show that this issue needs to go before a jury, the Court will dismiss

McDowell’s claims for defamation and defamation per se. 4




4
  Even without dates to support McDowell’s defamation and defamation per se claims, the Court surmises that the
claims are based on alleged events that occurred prior to his trial. Because Plaintiff was originally tried on the charges
in December 2014, and the limitation period is only two years, the appropriate time to bring these claims has most
assuredly passed.


                                                            7
         Case 1:20-cv-00153-RB-KK Document 40 Filed 04/19/21 Page 8 of 12




             B. McDowell’s malicious abuse of process cause of action (Claim V) is time-
                barred.

         McDowell’s malicious abuse of process claim is different from the other causes of action

because of the way New Mexico law defines the claim’s accrual date. New Mexico has combined

the torts of abuse of process and malicious prosecution into a single tort: malicious abuse of

process. DeVaney v. Thriftway Mktg. Corp., 953 P.2d 277, 283 (N.M. 1997), abrogated on other

grounds by Fleetwood Retail Corp. of N.M. v. LeDoux, 164 P.3d 31 (N.M. 2007). The elements of

malicious abuse of process are “(1) the use of process in a judicial proceeding that would be

improper       in     the    regular      prosecution          or   defense      of     a     claim      or    charge;

(2) a primary motive in the use of process to accomplish an illegitimate end; and (3) damages.”

Durham v. Guest, 204 P.3d 19, 26 (N.M. 2009). Under New Mexico law, a malicious abuse of

process claim accrues “immediately upon the improper use of process.” Mata v. Anderson, 685 F.

Supp. 2d 1223, 1254 (D.N.M. 2010) (citations omitted). Said differently, “[a] cause of action for

malicious abuse of process accrues when a party knows or has reason to know of the injury that

constitutes the basis of the action.” Id. at 1265. This is because in New Mexico, malicious abuse

of process “does not require a favorable termination before a plaintiff brings a claim, and the state

statute of limitations begins to run as soon as the plaintiff knows of the facts on which he or she is

basing the claim.” 5 McDow v. Gonzales, No. CIV 07–1266, 2008 WL 5979833, at *14 n.5 (D.N.M.

Sept. 30, 2008).

         The parties agree that a claim for malicious abuse of process accrues upon knowledge of

the improper use of process. The parties disagree, however, on whether the Court should employ

a subjective or objective test to determine when McDowell had “knowledge” of the potential claim.


5
 Because malicious abuse of process in New Mexico does not require a favorable termination, McDowell’s claim
does not get tolled for statute of limitations purposes by virtue of his acquittal after the retrial in November of 2019.


                                                           8
        Case 1:20-cv-00153-RB-KK Document 40 Filed 04/19/21 Page 9 of 12




Rio Rancho claims that McDowell’s subjective awareness of the Supreme Court’s opinion has no

bearing on when his claim accrued. They contend that McDowell’s “cause of action for malicious

abuse of process accrued when his conviction was overturned by the New Mexico Supreme Court

on January 4, 2018[,]” because that was when he “knew that the prosecution by Defendants was

allegedly improper . . . .” (Doc. 27 at 7.) Therefore, because the suit was not filed until January 21,

2020 (Id. at 8), Rio Rancho maintains that McDowell missed his statute of limitations window.

McDowell argues the opposite and holds that his awareness of the Supreme Court’s opinion is all

that matters. He states that because he did not have access to electronic filings while incarcerated,

he had no way of knowing about the issuance of the opinion. (Doc. 30 at 5.) McDowell contends

that the earliest notice he would have had “as to the decision of the Supreme Court would have

been [when] the mandate [was] filed with the District Court on January 25, 2018, plus three days

for mail delivery . . . .” (Id.)

        The Court finds that knowledge is determined by when a conviction is overturned, not

when one becomes personally aware of a result. Because New Mexico courts have not dealt with

this issue, the Court must “endeavor to predict how that high court would rule.” Nelson v. United

States, 915 F.3d 1243, 1248 (10th Cir. 2019) (quotation omitted). To do this, “[a]ll resources

available, including decisions of other states and federal decisions and the general weight and trend

of authority, may be considered.” THI of New Mexico at Valle Norte v. Harvey, 802 F. Supp. 2d

1257, 1266–67 (D.N.M. 2011), aff’d sub nom. THI of New Mexico at Valle Norte, LLC v. Harvey,

527 F. App’x 665 (10th Cir. 2013) (citing Farmers Alliance Mut. Ins. Co. v. Bakke, 619 F.2d 885,

888 (10th Cir. 1980). The Tenth Circuit has clearly stated that when dealing with a § 1983

malicious prosecution claim, “[f]or purposes of the accrual date, the dispositive question is when

[a] conviction was no longer outstanding. McCarty v. Gilchrist, 646 F.3d 1281, 1290 (10th Cir.



                                                  9
        Case 1:20-cv-00153-RB-KK Document 40 Filed 04/19/21 Page 10 of 12




2011). See id (stating that the statute of limitation began to run upon the filing of a decision to

reverse the plaintiff’s criminal conviction). Although McCarty deals with a § 1983 claim, the Court

finds it persuasive because New Mexico courts have stated that § 1983 claims are analogous to

causes of action under the TCA. See Cal. First Bank v. N.M., 801 P.2d 646, 654 (N.M. 1990)

(“[W]e find the Supreme Court’s application of § 1983 to rights secured by federal statute of

considerable value given the similarity in the language and purpose of § 1983 to the provisions in

§ 41-4-12 under consideration.”); see also DeVargas v. N.M., ex rel. N.M. Dep’t of Corr., 640 P.2d

1327, 1331 (N.M. Ct. App. 1981), cert. quashed, P.2d 166 (N.M. 1982) (stating that liability under

Section 41–4–12 of the TCA is consistent with liability under § 1983). Accordingly, the Court

finds that the New Mexico Supreme Court would likely adopt an objective standard to determine

the accrual date for malicious abuse of process claims. Consequently, the Court holds that

McDowell had “knowledge” when the Supreme Court issued its opinion on January 4, 2018, and

therefore that is when the statute of limitations began to run. 6 As McDowell filed suit on January

21, 2020, and his state-law malicious abuse of process claim accrued on January 4, 2018, his cause

of action is time-barred. Summary judgment is granted with respect to Claim V.

             C. McDowell’s claims of intentional infliction of emotional distress (Claim IX)
                and prima facie tort (Claim XI) are dismissed.

        Rio Rancho is also entitled to summary judgment on McDowell’s intentional infliction of

emotional distress (Claim IX) and prima facie tort (Claim XI) causes of action because the TCA

does not waive immunity for those causes of action. Sovereign immunity is the overriding principle

of the TCA, but there are eight exceptions. See Bierner v. City of Truth or Consequences, 96 P.3d

322, 324 (N.M. Ct. App. 2004). (“Section 41-4-4(A) of the TCA provides government entities


6
 Moreover, McDowell’s continued confinement for a second trial does not toll the statute of limitations, since, as
noted above, favorable termination is not an element of a cause of action for malicious prosecution.


                                                       10
       Case 1:20-cv-00153-RB-KK Document 40 Filed 04/19/21 Page 11 of 12




with immunity from liability for any tort, except as waived in other sections of the TCA.”);

Kreutzer v. Aldo Leopold High Sch., 409 P.3d 930, 941 (N.M. Ct. App. 2017) (“[E]xceptions to

the TCA’s general rule of immunity are strictly construed.”) (citing Rutherford v. Chaves Cty., 69

P.3d 1199, 1202 (N.M. 2003)). Therefore, if McDowell’s remaining causes of action for

intentional infliction of emotional distress and prima facie tort are not TCA exceptions, Rio

Rancho is immune from suit. See Upton v. Clovis Mun. Sch. Dist., 141 P.3d 1259, 1265 (N.M.

2006), as revised (Sept. 12, 2006) (Minzner, J., dissenting) (The “rule is immunity; waiver is the

exception.”).

       McDowell cannot maintain these two claims because they are clearly not exceptions to the

TCA. Intentional infliction of emotional distress is not actionable as a stand-alone tort. See Romero

v. Otero, 678 F. Supp. 1535, 1540 (D.N.M. 1987) (“[T]he Tort Claims Act does not waive the

immunity of law enforcement officers for [an intentional infliction of emotional distress] cause of

action standing alone as a common law tort.”); see also Romero v. Storey, No. CV 10-00591

JP/LAM, 2010 WL 11619180, at *3 (D.N.M. Sept. 17, 2010). Furthermore, “[p]rima facie tort is

not included in the specific provisions of the Tort Claims Act and, therefore Defendants enjoy

immunity from Plaintiff’s claim” of prima facie tort. Derringer v. New Mexico, 68 P.3d 961, 965

(N.M. Ct. App. 2003) (citing N.M. Stat. Ann. § 41-4-5). Rio Rancho is entitled to summary

judgment on Claims IX and XI. McDowell’s causes of action for intentional infliction of emotional

distress and prima facie tort are dismissed.

IV.    Conclusion

       In accordance with the foregoing, the court hereby GRANTS Rio Rancho’s motion for

summary judgment. The Court concludes: 1) the statute of limitations bars McDowell’s claims of false

arrest and false imprisonment, battery, assault, defamation and defamation per se, and malicious



                                                 11
       Case 1:20-cv-00153-RB-KK Document 40 Filed 04/19/21 Page 12 of 12




abuse of process; 2) McDowell’s claims of intentional infliction of emotional distress and prima facie

tort are not exceptions under the TCA, and therefore, immunity is not waived. For these reasons, the

above-mentioned causes of action are dismissed.

        THEREFORE,

        IT IS ORDERED that Rio Rancho’s Motion for Partial Summary Judgment (Doc. 27) is

GRANTED and claims IV, V, VI, VII, IX, X, XI are DISMISSED WITH PREJUDICE. Claims

I, II, III, VIII remain.



                                               ________________________________
                                               ROBERT C. BRACK
                                               SENIOR U.S. DISTRICT JUDGE




                                                  12
